             Case 1:19-cv-07859-JSR Document 21 Filed 10/07/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

                                                           Civil Action No. 19-cv-07859-JSR
SS&C Technology Holdings, Inc.,

                       Plaintiff,

       -against-

AIG Specialty Insurance Company,

                       Defendant.

             AIG SPECIALTY INSURANCE COMPANY’S MOTION TO DISMISS
             PLAINTIFF’S COMPLAINT PURSUANT TO FED. R. CIV. P. 12(b)(6)

       AIG Specialty Insurance Company (“AIG Specialty”), by and through its undersigned

counsel, hereby moves for an order dismissing the Complaint [Dkt. 1] pursuant to Fed. R. Civ. P.

12 (b)(6).

       SS&C admits that it has filed suit seeking indemnity coverage for its settlement of a breach

of contract claim concerning criminals using “spoof emails” to trick SS&C into improperly using

its authority over its client’s bank account to send $5.9 million of its client’s funds to bank accounts

controlled by criminals in Hong Kong. (See Dkt. 1, Compl., ¶¶ 3, 19, 20 & 23.) Exclusion 3(a) in

the policy contains an exclusion that precludes indemnity coverage for loss “attributable to a

dishonest, fraudulent criminal or malicious act.” (Dkt. 1-2, p. 68/124.) The underlying claim

against SS&C alleges, arises out of, is based upon or attributable to what was indisputably

dishonest, fraudulent, criminal or malicious act, error or omission, or an intentional or knowing

violation of the law. Because the underlying action “arose out of . . . dishonest, fraudulent, [and]

criminal” conduct—the theft of funds by a third-party fraudster that tricked SS&C with “spoof”

emails—Exclusion 3(a) precludes indemnity coverage.




                                                   1
          Case 1:19-cv-07859-JSR Document 21 Filed 10/07/19 Page 2 of 4



       SS&C’s declaratory judgment cause of action should be dismissed for an additional reason.

SS&C alleges a breach of contract claim in Count One and a declaratory relief claim in Count

Two. Where, as here, the same conduct underlies the causes of action for declaratory judgment

and breach of contract, courts generally dismiss the declaratory judgment claim as duplicative in

favor of “the better or more effective remedy” of “the underlying litigation itself.” Amusement

Indus., Inc. v. Stern, 693 F. Supp. 2d 301, 311, 312 (S.D.N.Y. 2010). A resolution of the breach

of contract claim will answer the questions SS&C raises in its declaratory judgment claim,

rendering it duplicative. Here, there exists “a better or more effective remedy”: resolution of the

breach of contract claim. Accordingly, SS&C’s declaratory judgment cause of action should be

dismissed.

       Additionally, Plaintiff’s claim for “breach of the covenant of good faith and fair dealing”

in Count Three must be dismissed because it rests on the false premise that AIG Specialty

wrongfully denied indemnity coverage to SS&C. The AIG Specialty policy bars indemnity

coverage for the underlying action as discussed above, and accordingly Plaintiff has no right of

reimbursement for monies it paid in settlement of the underlying lawsuit. Further, neither

Connecticut nor New York law recognizes claims of “procedural bad faith.” As a result, these

allegations are legally insufficient to sustain a claim of bad faith in Count Three.

       For these reasons, and as explained in the corresponding memorandum of law, AIG

Specialty respectfully requests that this Court dismiss the Complaint.




                                                  2
         Case 1:19-cv-07859-JSR Document 21 Filed 10/07/19 Page 3 of 4



Dated: October 7, 2019                 Respectfully submitted,

                                       ATTORNEYS FOR DEFENDANT,
                                       AIG SPECIALTY INSURANCE
                                       COMPANY

                                       By: /s/ JoAnna M. Doherty
                                          JoAnna M. Doherty, Esq.
                                          Gordon Rees Scully Mansukhani LLP
                                          1 Battery Park Plaza, 28th Floor
                                          New York, New York 10004
                                          Email: jmdoherty@grsm.com


                                           By /s/ Dennis O. Brown
                                             Dennis O. Brown Pro Hac Vice
                                             Email: dbrown@grsm.com
                                             Regen O’Malley Pro Hac Vice
                                             Email: romalley@grsm.com
                                             Greil I. Roberts Pro Hac Vice
                                             Email: groberts@grsm.com
                                             Attorneys for Defendant
                                             (admitted pro hac vice)
                                             95 Glastonbury Boulevard, Suite 206
                                             Glastonbury, CT 06033
                                             p: (860) 494-7503
                                             f: (860) 560-0185




                                       3
                            Case 1:19-cv-07859-JSR Document 21 Filed 10/07/19 Page 4 of 4



                                                   CERTIFICATE OF SERVICE

                         The foregoing document was filed electronically on this, the 7th day of October, 2019, in

                  accordance with the Court’s ECF system. Notice of this filing will be sent to all parties by operation

                  of the Court’s ECF system.



                                                                        By: /s/ Dennis O. Brown
                                                                            Dennis O. Brown




1183636/47881238v.1


                                                                    4
